Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 1 of 36

           FOR OFFICIAL USE ONLY


           INSPECTOR GENERAL
                                           U.S. Department of Defense




                    Report of Investigation into
                   the United States Air Force's
                    Failure to Submit Devin Kelley's
                    Criminal History Information to
              .   -,~   -~   ·'   ·,   -




         INTEGRITY* INDEPENDENCE* EXCELLENCE

   The document contains information that may be exempt from
   mandatory disclosure under the Freedom of Information Act.

             FOR OFFICIAL USE ONLY

                                                                        ••••• •
Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 2 of 36
                     FOR OFFICIAL USE ONLY




                     FOR OFFICIAL USE ONLY



                                                                    USA00005251
         Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 3 of 36
                              FOR OFFICIAL USE ONLY



                                                                          Table of Contents
I.     lntroduction ............................................................................................................................................................................................................................. 1

       DoD 0IG Investigation ............................................................................................................................................................................................... 2

II.    Factual Background ...................................................................................................................................................................................................... 5

       A. Kelley's Background ........................................................................................................................................................................................ 5

       B. USAF Delayed Enlistment ........................................................................................................................................................................ 5

       C. USAF Initial Assignments ........................................................................................................................................................................ 6

       D. Domestic Violence Incidents ................................................................................................................................................................ 8

       E. Initiation of the AF OSI Criminal Investigation .......................................................................................................... 9

       F.         Initiation of 49th Security Forces Squadron Criminal Investigation ..................................... 12

       G. Kelley's Mental Health Treatment ............................................................................................................................................ 13

       H. Kelley Threatens Tessa Kelley ....................................................................................................................................................... 15

       I.         Kelley Confesses to Abusing his Stepson ........................................................................................................................ 15

       J.        AF0SI Interviews Witnesses in the Kelley Investigation ........................................................................ 19

       K. Interviews of Kelley's Former Girlfriends ..................................................................................................................... 21

       L.         Pretrial Confinement, Court-Martial, and Confinement ........................................................................... 23

       M. Kelley's Release from Confinement ........................................................................................................................................ 27

       N. Post-Confinement ............................................................................................................................................................................................ 28

       0. Kelley's Firearms Purchases ............................................................................................................................................................ 30

       P.         Sutherland Springs Church Shooting ................................................................................................................................... 32

III.   Chronology of Significant Events ........................................................................................................................................................... 33

IV.    Federal Law, DoD Fingerprint Policy, and Previous DoD OIG Reports ............................................ ..46

       A. Federal Law and Policy Requirements .............................................................................................................................. 46

       B. Previous DoD 0IG Reports .................................................................................................................................................................. 55

       C. Other DoD 0IG Reports ........................................................................................................................................................................... 59


                                                                               FOR OFFICIAL USE ONLY
                                                                                                                                                                                                                                       DODJG-2019-030   Ii


                                                                                                                                                                                                                                              USA00005252
                               Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 4 of 36
                                                    FOR OFFICIAL USE ONLY



              V.            Analysis of Missed Opportunities to Submit Kelley's Fingerprints and Final
                            Disposition Report to the FBI ...................................................................................................................................................................... 61

                             A. The USAF's Missed Opportunities to Submit Kelley's Fingerprints and Final
                                       Disposition Report to the FBI, as Required by DoD and USAF Policy.................................... 61

                             B. AFOSI Supervisory Reviews of Kelley's Investigative Case File .................................................... 87

                             C. Work Environment and USAF Fingerprint Training ...................................................................................... 90

                             D. Kelley's Mental Health and His Right to Legally Purchase Firearms .................................. 101

                             E. Kelley's No Contact Order and Military Protective Order.. ............................................................... 104

                             F.        Post-Trial Events ............................................................................................................................................................................................ 106

              VI.            Overall Conclusions ................................................................................................................................................................................................ 107

              VII.           Recommendations .................................................................................................................................................................................................... 113

                             A. USAF Recruiting Process Background Checks .................................................................................................... 113

                             B. USAF Security Forces File Retention ................................................................................................................................ 114

                             C. USAF Training Program Revisions ...................................................................................................................................... 115

                             D. No Contact Orders ....................................................................................................................................................................................... 116

                             E. Performance of USAF Personnel.. ............................................................................................................................................ 116

                             F.        Management Comments and Our Response ........................................................................................................... 117

              VIII. Appendix A. .........................................................................................................................................................................................................................119

                             A. Prior OIG Reports ......................................................................................................................................................................................... 119

                             B. Other DoD OIG Reports ....................................................................................................................................................................... 124

              IX.           Appendix B......................................................................................................................................................................................................................... 130

                             Acronyms and Abbreviations ................................................................................................................................................................. 130




                                                                                                   FOR OFFICIAL USE ONLY
ii   I DODIG-2019-030


                                                                                                                                                                                                                                                               USA00005253
           Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 5 of 36
                                FOR OFFICIAL USE ONLY                                                                                           Part I




        Report of Investigation into the United States
         Air Force's Failure to Submit Devin Kelley's
             Criminal History Information to the
               Federal Bureau of Investigation
I.         Introduction
      The DoD Office of Inspector General (OIG) investigated the circumstances
surrounding the United States Air Force's (USAF) failure to submit Devin Patrick
Kelley's criminal history information to the Federal Bureau of Investigation (FBI) for
inclusion in its databases.1 In November 2017, Kelley shot and killed 26 people in the
First Baptist Church of Sutherland Springs, Sutherland Springs, Texas, with weapons
he purchased from licensed firearms dealers.

       As described in detail in this report, in November 2012, while in the USAF,
Kelley was the subject of two law enforcement investigations, one led by the
49th Security Forces at Holloman Air Force Base (HAFB), the other led by the
Air Force Office of Special Investigations (AFOSI) Detachment 225. As a result of
the investigations, Kelley was convicted by General Court-Martial of an assault on
both his wife and stepson, which is reportable to the FBI in accordance with DoD
policy. This conviction should have prevented Kelley from purchasing a firearm
from a licensed firearms dealer.

       USAF Law Enforcement organizations at HAFB are composed of the 49th Security
Forces Squadron and the AFOSI Detachment 225. The USAF Security Forces and AFOSI
perform different missions within the USAF. The USAF Security Forces perform a
security and law enforcement function on USAF installations. The AFOSI performs
major criminal and counterintelligence investigations for the USAF.

       DoD policy required the submission of Kelley's fingerprints to the FBI at several
points. The first time that the USAF should have submitted his fingerprint cards to
the FBI Criminal Justice Information Services (CJIS) Division was after probable cause
was determined in an investigation by the AFOSI Detachment 225 that Kelley assaulted
his stepson and Tessa Kelley. 2 Additionally, a final disposition report should have
been submitted to the FBI at the conclusion of Kelley's court-martial. The USAF was
also required to submit to the FBI Kelley's fingerprints at other times, including when
Kelley entered post-trial confinement following his court-martial.
1
     Hereafter referred to as "Kelley."
2
     Tessa Kelley is also known as Tessa Brennaman and Tessa Loge. However, for the purposes of this report, Tessa Kelley will hereafter
     be referred to as "Tessa Kelley."



                                                  FOR OFFICIAL USE ONLY
                                                                                                                                     DODIG-2019-030   I1


                                                                                                                                           USA00005254
                        Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 6 of 36
Part I                                       FOR OFFICIAL USE ONLY



                    However, the USAF did not submit Kelley's fingerprints and final disposition
             report to the FBI at any time. If Kelley's fingerprints were submitted to the FBI, he
             would have been prohibited from purchasing a firearm from a licensed firearms dealer.
             Because his fingerprints were not submitted to the FBI CJIS Division, Kelley was able
             to purchase firearms, which he used to kill 26 people at the First Baptist Church of
             Sutherland Springs on November 5, 2017.

                    Our report describes in detail Kelley's actions while in the USAF and afterwards,
             including his criminal convictions by court-martial for assaulting his wife and stepson,
             his confinement and discharge from the USAF, his purchase of weapons from licensed
             firearms dealers, and his killing of 26 individuals at the First Baptist Church of
             Sutherland Springs on November 5, 2017.

                        DoD OIG Investigation
                    In the hours following the shooting, law enforcement officials discovered that
             the USAF had not submitted Kelley's fingerprints and final disposition report to the
             FBI for entry into the appropriate FBI criminal history databases.

                   On November 6, 2017, the Secretary of Defense asked the DoD Inspector
             General to investigate "whether the appropriate information regarding Kelley should
             have been transmitted to the FBI CJIS Division for inclusion in its databases and
             whether or not the USAF transmitted the information." On November 9, 2017, the
             DoD OIG announced that it was opening this investigation.

                    To conduct this investigation, we assembled a multi-disciplinary team of
             special agents, investigative specialists, and attorneys and subpoenaed Kelley's
             criminal history and mental health records. The team conducted 41 witness
             interviews, including interviews of Kelley's ex-wife, his second wife, and his father. 3
             We also constructed a detailed chronology of the events related to Kelley and the
             USAF law enforcement at HAFB, which is included in this report.

                    We reviewed the Gun Control Act of 1968, the Brady Act, and the Lautenberg
             Amendment. Furthermore, we reviewed DoD, USAF, and AFOSI policies concerning
             the collection and submission of fingerprints to the FBI.




              3
                  AFOSI IG investigators also interviewed many witnesses shortly after the shooting and provided us copies of the recordings
                  and transcripts of these interviews. We reviewed those transcripts and incorporated the information in our investigation,
                  where appropriate.




                                                              FOR OFFICIAL USE ONLY
2   I DODJG-2019-030


                                                                                                                                               USA00005255
      Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 7 of 36
                           FOR OFFICIAL USE ONLY                                               Part I



       We also obtained, reviewed, and analyzed numerous documents relevant
to this investigation, including investigative case files, court-martial records, and
mental health and medical records. In addition, we consulted with the Bureau of
Alcohol, Tobacco, Firearms, and Explosives (ATF), the FBI CJIS Division, and the Texas
Department of Public Safety (the Texas Rangers).

       This 131-page report provides the results of our investigation and is divided
into nine parts.

       This section, Part I, contains the introduction to this report.

       Part II describes Kelley's personal history before he enlisted in the USAF, as well
as his performance and behavioral problems in the USAF. It also discusses the USAF
law enforcement interactions with Kelley and its failure to submit Kelley's fingerprints
and final disposition report to the FBI CJIS Division on several occasions.

       Part III contains a chronology of the significant events related to this
investigation, to place those events in context.

       Part IV contains our analysis of the Federal law, DoD, USAF, and AFOSI policy
that was applicable to the specific issues that we investigated. Additionally, we
summarize previous DoD OIG reports that relate to the submission of fingerprints
and final disposition report to the FBI CJIS Division.

       Part V is the main part of this report. It describes the USAF's missed
opportunities to collect and submit Kelley's fingerprints and his final disposition
report to the FBI CJIS Division. First, we discuss each of the interactions with the
USAF law enforcement and the missed opportunities it had to collect and submit
Kelley's fingerprints and final disposition report to the FBI CJIS Division in detail.
Second, we detail the AFOSI monthly supervisory reviews of the investigative case file
and the policy that requires the reviews be documented in Investigative Information
Management System (12MS). Third, we examined AFOSI Detachment 225's personnel
assignment history, its leadership gaps, and its investigative caseload to determine
whether these factors may have contributed to the failure to submit Kelley's
fingerprints to the FBI CJIS Division for inclusion in its database. Fourth, we describe
Kelley's mental health history to determine if his mental health status should have
been reported to the FBI CJIS Division for inclusion in its databases. Fifth, we analyzed
whether the no contact order or the Military Protective Order, issued to Kelley in 2012,
should have been entered into the National Crime Information Center (NCIC) database




                                FOR OFFICIAL USE ONLY
                                                                                    DODIG-2019-030   I3


                                                                                       USA00005256
                        Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 8 of 36
Part I                                       FOR OFFICIAL USE ONLY



             and prohibited him from purchasing a firearm. Finally, we describe the events that
             occurred after Kelley's court-martial, and whether the USAF complied with the policy
             requirements for processing Kelley's fingerprints and forms.

                        Part VI contains our overall conclusions.

                    Part VII provides eight recommendations to the DoD and the USAF based
             on the findings of this investigation. 4

                    Part VIII is Appendix A, which provides details of our prior evaluations on
             the collection and submission of fingerprints and final disposition reports to the
             FBI CJIS Division throughout the DoD.

                   Part IX is Appendix B, which contains the acronyms and abbreviations
             used within our report.




              4
                  We provided a draft of this report to the Office of the Under Secretary of Defense for Personnel and Readiness and to the USAF.
                  We considered management comments when preparing the final report.




                                                              FOR OFFICIAL USE ONLY
4   I DODJG-2019-030


                                                                                                                                                    USA00005257
           Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 9 of 36
                                FOR OFFICIAL USE ONLY                                                                                         Part II




II.        Factual Background
       This section of the report provides detailed background on the facts and
circumstances that led to the events on November 5, 2017, when former United States
Air Force (USAF) member Devin P. Kelley shot and killed 26 people and wounded
22 others at the First Baptist Church of Sutherland Springs, Sutherland Springs, Texas.
It discusses Kelley's personal history before he enlisted in the USAF, as well as his
performance and behavioral problems in the USAF. It also discusses the USAF law
enforcement interactions with Kelley and its failure to submit Kelley's fingerprints and
final disposition report to the FBI Criminal Justice Information Services (CJIS) Division
on several occasions.

           A.         Kelley's Background
           Kelley was born on February 12, 1991, in San Marcos, Texas. He attended
and graduated from New Braunfels High School in New Braunfels, Texas.

           On November 29, 2006, the New Braunfels Police Department (NBPD) arrested
Kelley for possession of marijuana, a class B misdemeanor. The NBPD referred the
incident to the New Braunfels Juvenile Probation Office. Kelley received 6 months of
probation and 60 hours of community service. The New Braunfels Juvenile Probation
Office dismissed the matter on April 10, 2007.

       Kelley was expelled from New Braunfels High School from December 2006
until February 2007. During this time, Kelley enrolled in an unnamed alternative
school. However, Kelley graduated from New Braunfels High School in May 2009.

           B.         USAF Delayed Enlistment
        On June 12, 2009, Kelley entered the USAF Delayed Enlistment Program
through the San Antonio Military Entrance Processing Station. 5 As part of his
enlistment paperwork package, he completed the "USAF Drug and Alcohol Abuse
Certificate." On this document, under Section II, "Certification at Time of Application,"
he answered "No" in response to the questions, "Have you ever used or experimented
with Marijuana" and "Have you ever experimented with, used, or possessed any
illegal drug or narcotic." Kelley later recertified this information as accurate on
January 5, 2010, the day he entered active military service.



 5
     The Delayed Entrance Program is a program for recruits who enlist in the Ready Reserve and agree to subsequent enlistment in an Active
     Component of the Military Services.




                                                 FOR OFFICIAL USE ONLY
                                                                                                                                   DODIG-2019-030   I5


                                                                                                                                       USA00005258
                       Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 10 of 36
Part II                                     FOR OFFICIAL USE ONLY



                    (FOUO) On January 3, 2010, the NBPD received a complaint from a 14-year-old
             girl who had told a youth pastor that Kelley had sexually assaulted her approximately
             one week earlier. The pastor in turn spoke to the girl's father, who then contacted
             NBPD. An NBPD patrol officer interviewed the girl at her residence. She said that she
             and her "friend," [Kelley], went for a walk around the neighborhood, after which she
             and Kelley returned to and entered his vehicle. The girl reported that after getting
             into the car, Kelley held her arms and assaulted her. Specifically, she stated that at
             some point after entering the vehicle Kelley "grabbed" her hand and forced her to
             touch his exposed penis. The girl stated she pulled her hand away, got out of the
             vehicle, and ran home. The girl provided Kelley's telephone number, work address,
             and vehicle description to the police.

                    On January 5, 2010, Kelley entered active military service in the USAF.
             He attended Basic Military Training at Joint Base San Antonio-Lackland, Texas.

                       (FOUO) On February 3, 2010, NBPD detectives interviewed the 14-year-old girl
             again. She stated that on January 3, she had been walking in her neighborhood and
             received a telephone call from Kelley. After some talk, they agreed to meet near her
             house. Upon his arrival, they both walked around the neighborhood and ended up
             back at his car. The girl stated that Kelley opened the door and pushed her inside
             the back seat, kissing her face and neck as he held her hands. The girl stated that her
             cellular telephone rang and she told Kelley that she had to go, got out of the car, and
             ran to her house.

                    (FOUO) On March 1, 2010, the Comal County Crisis Center notified the NBPD
             that the girl did not wish to participate further in the investigation. The NBPD
             detectives terminated the investigation without interviewing Kelley.

                       C.    USAF Initial Assignments
                    On March 5, 2010, Kelley graduated from Basic Military Training. He received
             permanent change of station (PCS) orders to the 316th Training Squadron, Goodfellow
             Air Force Base (AFB), Texas, and on April 14, 2010, began training to be a Network
             Intelligence Analyst. This USAF training course consisted of two main blocks or
             periods of instruction: the "Network Intelligence Analysis Fundamentals" course, and
             the "Network Intelligence Analysis Apprentice" course. Kelley successfully completed
             the first block of instruction on May 6, 2010. A Military Training Assessment at this
             time stated that Kelley was an "Excellent Airman; he had no derogatory paperwork."




                                              FOR OFFICIAL USE ONLY
6   I DODJG-2019-030


                                                                                                      USA00005259
         Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 11 of 36
                              FOR OFFICIAL USE ONLY                                                                                          Part II



        However, Kelley had academic issues with the second block of instruction.
Kelley's Student Training Report for this course indicated that he had failed four tests,
even after receiving one-on-one training sessions with course staff. In a report on
Kelley, Military Training Leaders recommended Kelley for elimination from the course
because he did not meet the academic standards. The report also noted that Kelley
"had several minor disciplinary infractions," but did not specify the infractions.

       On December 16, 2010, Kelley was reassigned to the Traffic Management
career field.

      On January 11, 2011, Kelley received PCS orders from Goodfellow AFB to the
49th Logistics Readiness Squadron, Holloman AFB (HAFB), New Mexico. Kelley's
PCS orders included a stop in Fort Lee, Virginia, to complete his Traffic Management
Apprentice technical training from January to March 2011.

       Shortly after Kelley's arrival at HAFB in late April 2011, he began receiving
disciplinary actions. Between June 19, 2011, and March 20, 2012, he accumulated
four memorandums for record (MFRs), four Letters of Counseling (LOCs), and
five Letters of Reprimand (LORs). 6 The details regarding these administrative
punishments were:
          •    July 22, 2011 - LOC for using his personal cellular telephone while in the
               unit warehouse, against local regulations;7
          •    July 26, 2011 - LOC for using his personal cellular telephone to text others
               during the Hazardous Materials Course, and failing six course progress
               checks and subsequently failing the course;
          •    August 31, 2011 - MFR for not counting the quantity of received property
               during the course of his duties;
          •    September 1, 2011 - MFR for processing equipment through the logistics
               system that was unserviceable;
          •     September 6, 2011 - LOC for missing a scheduled medical appointment; 8
          •     September 9, 2011 - MFR for wearing headphones while in uniform;

6
    According to Air Force Instruction 36-2907, "Unfavorable Information File," November 26, 2014, MFRs, LOCs, and LORs are
    administrative disciplinary measures available to USAF commanders and supervisors under USAF Instructions. These administrative
    disciplinary measures can be written or verbal, with LORs being more severe than LOCs, and LOCs more severe than MFRs. These
    actions are intended to improve, correct, and instruct subordinates who depart from standards of performance, military bearing, or
    integrity, for conduct either on duty or off duty, and whose actions degrade the individual and unit mission.
7
    In the USAF, a military organization above a squadron level (group, wing, air division, numbered Air Force, air component command,
    Major Command) is an establishment, while a squadron and lower (squadron, flight, or detachment) is a unit.
8
    According to Kelley's Family Advocacy Records, on this date he missed an appointment with that office. The Family Advocacy Records
    stated that Kelley "did not keep an appointment with Family Advocacy nor called to cancel/reschedule." The records did not indicate
    what the appointment was for; however, there is a note that reads, "1800-1830: No one home for scheduled HV [Home Visit]."




                                                FOR OFFICIAL USE ONLY
                                                                                                                                   DODIG-2019-030   I7


                                                                                                                                         USA00005260
                       Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 12 of 36
Part II                                     FOR OFFICIAL USE ONLY



                        •     September 9, 2011 - MFR for not logging off his computer;
                        •     September 12, 2011 - LOR for shutting down a computer another person
                              had been using with the intent to log that person off;
                        •     September 29, 2011 - LOC for not completing an assigned task;
                        •     February 16, 2012 - LOR for lying to his supervisor. Kelley called his
                              supervisor a disparaging word. When confronted by his supervisor as to
                              what he called her, Kelley lied, telling her that he had not said anything
                              negative about her;
                        •     March 19, 2012 - LOR for failing to properly process supply items in the
                              warehouse where he worked;
                        •     March 19, 2012 - LOR for losing his military identification card for a
                              second time, resulting in a coworker having to report to base and cover
                              duties assigned to Kelley because he could not access the base without
                              a military ID card; and
                        •     March 20, 2012 - LOR for failing to report to his duty section after being
                              ordered to do so.

                        D.         Domestic Violence Incidents
                    Kelley met his first wife, Tessa Kelley, sometime during 2007 or 2008, when
             both lived in New Braunfels. In February 2011, Kelley began dating Tessa Kelley,
             who had a son from a previous relationship. Kelley and Tessa Kelley were married
             on April 12, 2011.

                     (FOUO) On June 2, 2011, Tessa Kelley took her son, who was approximately
             11 months old, to the William Beaumont Army Medical Center, Fort Bliss, El Paso,
             Texas, for treatment for a febrile seizure (involving body spasms for 4 to 5 seconds
             and his eyes rolling back) with vomiting and diarrhea. A nursing note for this
             period indicated concern for child abuse or neglect.9 Due to the son's condition, he
             was transferred and admitted to Providence Hospital, El Paso, Texas, for treatment
             in the children's Intensive Care Unit. A bone survey and chest x-rays conducted at
             Providence Memorial Hospital revealed that the son had suffered a fractured right
             clavicle. The hospital released the son on June 4, 2011. On June 6, 2011, a pediatrician
             at the 49th Medical Operations Squadron, HAFB, conducted a post-hospitalization
             follow-up examination on the son. A medical record review noted that the son's
             febrile illness and diarrhea had resolved and he "was doing well."
              9
                  During the course of the AFOSI investigation, a USAF Child Abuse Pediatrician reviewed the injuries noted in Kelley's stepson's medical
                  records. She noted that during patient triage, while questioning Tessa Kelley about her son's injuries, Tessa stated Kelley "kicked her"
                  in the leg. Triage nurses noted that, "she [Tessa Kelley] did not explain [the circumstances] further."



                                                               FOR OFFICIAL USE ONLY
8   I DODJG-2019-030


                                                                                                                                                         USA00005261
          Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 13 of 36
                               FOR OFFICIAL USE ONLY                                                                                               Part II



        On June 8, 2011, Kelley and Tessa Kelley took the son to the Gerald Champion
Regional Medical Center Emergency Room, Alamogordo, New Mexico, because the
son was vomiting and "falling over." Medical Center staff called the pediatrician at
HAFB, who went to the hospital and conducted an examination on the son. During the
examination, the pediatrician noted bruising on the son's left cheek that was not on his
face during the June 6, 2011 examination. The bruising "appeared to be fresh and a
little purple," and "appeared to be a hand print."

       (FOUO) On June 9, 2011, the pediatrician from HAFB requested that the
son be admitted to the Medical Center. The pediatrician was concerned that the
injury was from a slap. The son was admitted to the hospital after a Computerized
Tomography scan showed fluid collection consistent with a small left frontal subdural
hemorrhage on his head. The pediatrician notified the Children, Youth and Families
Department (CYFD), Alamogordo, New Mexico, who, in turn, notified the Air Force
Office of Special Investigations (AFOSI) Detachment 225 at HAFB of the possible
child abuse. 10

           E.         Initiation of the AF OSI Criminal Investigation
       On June 9, 2011, AFOSI Detachment 225 at HAFB, opened an investigation for
assault on a child, listing Kelley as a subject, based upon information from a social
worker at the CYFD.11 The same day, the AFOSI conducted a subject interview of
Kelley and collected his fingerprints.

       After receiving Article 31 rights advisement for assault, Kelley waived his
rights and agreed to speak to the Special Agents. 12 Kelley denied striking his stepson
and denied having any knowledge of Tessa Kelley striking the son. Kelley stated that
he did not spend very much time with his stepson, and that he and Tessa Kelley were
the only ones with direct access to his stepson. Kelley claimed he did not know how
his stepson received the injury to his head, saying that Tessa Kelley first observed
the injuries to his stepson's face June 8, 2011, while driving with Kelley to the Gerald
Champion Regional Medical Center. Kelley suggested that his stepson received the
injury from falling on the floor while crawling or playing in his crib. At the end of

10
     An AFOSI Detachment is a geographically separated field office under the operational control of a regional headquarters. In the case
     of AFOSI Detachment 225, the regional headquarters was the 2nd Field Investigations Region, located at Langley AFB, Virginia.
11
     (FOUO) Due to the nature of Kelley's stepson's injuries and circumstances surrounding the matter, AFOSI listed both Kelley and
     Tessa Kelley as subjects for the assault investigation. For more information about the AFOSI Case No. 225-C-128-G-32329111651413,
     see Part V of this report.
12
     In accordance with 10 U.S.C., Section 831 and Article 31(b), any person subject to the Uniform Code of Military Justice must be
     advised of their rights prior to interrogation or any request for a statement. Article 31(b) states, "No person subject to this chapter may
     interrogate, or request any statement from, an accused or a person suspected of an offense without first informing him of the nature of
     the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected
     and that any statement made by him may be used as evidence against him in a trial by court-martial."




                                                   FOR OFFICIAL USE ONLY
                                                                                                                                        DODIG-2019-030   I9


                                                                                                                                             USA00005262
                        Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 14 of 36
Part II                                      FOR OFFICIAL USE ONLY



             his interview with the AFOSI Detachment 225 Special Agents, Kelley's fingerprints
             and a deoxyribonucleic acid (DNA) sample were collected, and he was released to his
             unit representatives.13

                    This was the first opportunity for the USAF to submit Kelley's fingerprints.
             Submission of Kelley's fingerprints should have occurred if the Detachment
             received a probable cause determination from the Staff Judge Advocate or other
             legal advisor that Kelley committed the crimes he was accused of, as required by
             DoD Instruction (DoDI) 5505.11, "Fingerprint Card and Final Disposition Report
             Submission Requirements." We reviewed AFOSI's investigative documentation and
             did not find any evidence indicating that a probable cause determination to submit
             Kelley's fingerprints to the FBI CJIS Division had occurred.

                    (FOUO) On June 12, 2011, a Registered Nurse at Providence Hospital told AFOSI
             Detachment 225 Special Agents that a bone survey conducted on June 10, 2011, showed
             a fracture of Kelley's stepson's right clavicle.

                   On June 24, 2011, Kelley's stepson was placed in foster care because of the
             unexplained injuries and the suspicions of child abuse.

                    (FOUO) On June 24, 2011, Tessa Kelley told her sister that Kelley had physically
             assaulted her by grabbing her around the throat, choking her, and throwing her
             against a wall. Tessa Kelley's sister, a USAF Reservist, reported the assault to her
             USAF Reserve leadership, who reported it to the 49th Security Forces Squadron, HAFB.
             The 49th Security Forces Squadron patrol went to the Kelley's residence. Its report of
             the incident stated that the investigation "determined no crime had been committed
             and there was no evidence of any injuries to either party."

                    However, due to the AFOSl's ongoing investigation involving Kelley and
             Tessa Kelley, the 49th Security Forces Squadron contacted AFOSI Detachment 225
             Special Agents. The AFOSI Detachment 225 Special Agents and USAF representatives
             decided to take Tessa Kelley to an off-base restaurant to eat, then to a local park to
             talk. Tessa Kelley told them that the incident was the result of "stress due to [her] son
             being taken by CYFD." Tessa Kelley stated that she and her husband were "fighting,"
             but that they were planning to participate in marital counseling. Tessa Kelley stated
             that her "main goal was to get the son back." Tessa Kelley did not answer most of the
             AFOSI Special Agent's questions and did not provide any further information about
             the alleged assault.
             13
                  The AFOSI Detachment 225 Special Agents mailed the DNA kit to U.S. Army Criminal Investigation Laboratory. The Chief of the
                  Combined DNA Index System Branch verified that the U.S. Army Criminal Investigation Laboratory received Kelley's DNA from the
                  AFOSI Detachment 225 on July 5, 2011. The AFOSI Detachment 225 Special Agents could not explain why the DNA kit was mailed but
                  Kelley's fingerprint cards were not.



                                                            FOR OFFICIAL USE ONLY
10   I DODIG-2019-030


                                                                                                                                                   USA00005263
          Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 15 of 36
                               FOR OFFICIAL USE ONLY                                                                                            Part II



       In July 2011, the AFOSI case agent took leave before deploying to Afghanistan. 14
The case agent deployed from August 2011 through February 2012.15 According to
a Special Agent from AFOSI Detachment 225, due to staffing challenges, very little
investigative activity occurred on the Kelley assault investigation while the case
agent was deployed.

        On September 7, 2011, Kelley voluntarily went to the HAFB Mental Health
Clinic as a walk-in patient and stated that he was unable to cope with the stress
he was under at work. He stated that Child Protective Services was removing his
stepson from the house due to an allegation of abuse caused his stress. Kelley also
stated that his supervisor was constantly "yelling at work." A staff psychologist,
wrote in Kelley's mental health record that treatment would concentrate on
his "anxiety/attention/occupational; continue to develop relational and mood
management coping skills." The psychologist also wrote that Kelley would be
seen weekly. Between September 7, 2011, and February 22, 2012, Kelley was
treated 17 times at the HAFB Mental Health Clinic. During this time, Kelley was
prescribed Atomoxetine, Ibuprofen, Albuterol, Fluticasone, and Omeprazole.16

        In a report on Kelley's October 11, 2011, visit, a psychologist wrote that Kelley
had difficulty interacting with authority figures and that he perceived that they were
criticizing him. The psychologist indicated that Kelley was not in "acute mental status"
and that there was no safety concern noted at that time.

      On January 10, 2012, the psychologist examined Kelley again and reported
that Kelley was "able to attend to and focus on pertinent material at home and work."
The psychologist also wrote that Kelley was able to "control and direct his energy
appropriately" and that there were "no significant changes in [his] symptoms."

       On February 17, 2012, Kelley told a 49th Logistics Readiness Squadron Senior
Non-commissioned Officer (SNCO) in his chain-of-command that Tessa Kelley had left a
note at their house and he could not find her. This SNCO informed the 49th Logistics
Readiness Squadron First Sergeant, who in turn informed the 49th Security Forces
Squadron Base Defense Operations Center (BDOC). According to the First Sergeant,
the BDOC issued an alert to all 49th Security Forces Squadron patrols for them to "be


14
     A case agent is the AFOSI Special Agent that is primarily responsible for advising the AFOSI Detachment leadership on the status when
     requested. AFOSI Detachment leadership is ultimately responsible for the AFOSI investigations within their Detachments.
15
     The case agent later permanently left AFOSI Detachment 225 in October 2012.
16
     According to the WebM D website, Atomoxetine is prescribed to treat attention deficit hyperactivity disorder. Ibuprofen is prescribed to
     relieve pain. Albuterol is prescribed to treat wheezing and shortness of breath caused by breathing problems (such as asthma, chronic
     obstructive pulmonary disease). Fluticasone is prescribed reduce swelling in the nose. Omeprazole is prescribed to treat stomach and
     esophagus problems (such as acid reflux or ulcers). www.webmd.com.




                                                  FOR OFFICIAL USE ONLY
                                                                                                                                    DODIG-2019-030   I 11


                                                                                                                                          USA00005264
                        Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 16 of 36
Part II                                      FOR OFFICIAL USE ONLY



             on the lookout" for Tessa Kelley. Shortly thereafter, a guard at the HAFB front gate
             notified the BDOC that a woman matching Tessa Kelley's description had walked out
             through the gate with a suitcase in her hand.

                    (FOUO) Later that day, Tessa Kelley called the 49th Security Forces Squadron
             to report that Kelley had abused her and that she was staying with her aunt in El Paso.
             The BDOC contacted the First Sergeant, who called Tessa Kelley's aunt and asked her
             to bring Tessa Kelley to the 49th Security Forces Squadron to make a statement about
             the assault. Tessa Kelley got on the telephone and told the First Sergeant that Kelley's
             actions caused her to fear for her life. In response, the First Sergeant told her that the
             49th Logistics Readiness Squadron Commander would issue Kelley a no contact order.17

                    (FOUO) The SNCO brought Kelley to the 49th Security Forces Squadron office
             so the First Sergeant could speak to him regarding the alleged assault. Before the
             First Sergeant could read Kelley his rights, Kelley made a spontaneous statement that
             he had heard Tessa Kelley abusing her son on "many" occasions. Specifically, Kelley
             stated, "Every time the baby woke up she [Tessa Kelley] would get up out of bed and
             go to the [baby's] room, I heard a thump and the baby would start crying."

                        F.         Initiation of 49th Security Forces Squadron
                                   Criminal Investigation
                    AFOSI's investigative case file on Kelley reported that on February 17, 2012,
             Tessa Kelley returned to HAFB and told 49th Security Forces Squadron personnel
             about domestic abuse by Kelley. Tessa Kelley told the 49th Security Forces Squadron
             investigators that the reason she left Kelley was to get away from him "and the abuse,"
             that Kelley had been physically abusing her since July 2011 and that Kelley had choked
             her on multiple occasions. She stated that in one instance on December 24, 2011,
             Kelley pushed her against a wall and choked her because she had told him that she
             did not want to visit his family and stated, "You better pack your bags or I'll choke
             you to the ceiling and pass you out." Tessa Kelley also said that on another occasion,
             she and Kelley argued over her wanting to go for a walk at night. This argument
             resulted in Kelley choking her, kicking her in the stomach, and then dragging her by
             her hair into the bathroom. She said that Kelley told her 'Tm going to water-board
             you" and stuck her head directly under the showerhead.




             17
                  Tessa Kelley told 49th Security Forces Squadron investigators about how Kelley abused her, which is detailed in 49th Security Forces
                  Squadron SFM IS Case No. 120120200128.




                                                               FOR OFFICIAL USE ONLY
12   I DODIG-2019-030


                                                                                                                                                         USA00005265
          Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 17 of 36
                               FOR OFFICIAL USE ONLY                                                                                        Part II



       Tessa Kelley also told the investigators that Kelley emotionally and physically
abused her throughout their marriage. Tessa Kelley provided other examples of abuse,
stating that Kelley would threaten to choke her if she did not do as he said, and would
slap her, kick her, pull her hair, drag her through their house, and control her. She
stated that Kelley told her if she "said anything to anybody he would bury her in the
desert somewhere." Tessa Kelley stated that the reason she had not reported the
abuse sooner was due to fear for both her life and the life of her son.

       On February 17, 2012, the 49th Security Forces Squadron investigators tried to
conduct a subject interview of Kelley in their office regarding the assault. However,
Kelley requested legal counsel and did not make a statement.

       At this time, the 49th Security Forces Squadron did not collect his fingerprints.
DoD and USAF policies required the submission of a fingerprint card (Federal
Document 249 [FD-249], "Arrest and Institution Fingerprint Card") to the FBI CJIS
Division when a law enforcement official determined, after coordination with the
servicing Staff Judge Advocate or legal advisor, that probable cause existed to believe
that the person committed an offense listed in DoDI 5505.11, Enclosure 2. Although
the 49th Security Forces Squadron incident report states that the Staff Judge Advocate
was briefed on the investigation, there is no indication that there was a probable cause
determination made by either the Staff Judge Advocate or anyone in the 49th Security
Forces Squadron. This was the second opportunity for the USAF to submit Kelley's
fingerprints to the FBI CJIS Division.

      According to Kelley's personnel information file, on February 17, 2012, Kelley's
Commander issued Kelley a "no contact order" because of Tessa Kelley's complaint.
The no contact order directed Kelley to have no contact with Tessa Kelley, prohibiting
him from initiating any contact or communication with Tessa Kelley. 18

           G.        Kelley's Mental Health Treatment
       Kelley's mental health records showed that on February 21, 2012, he voluntarily
went to the HAFB Mental Health Clinic as a walk-in patient. He told the staff
psychologist that he was upset because his wife left him and because he believed
that she told the 49th Security Forces Squadron that he assaulted her.




18
     According to DoDI 6400.06, "Domestic Abuse Involving DoD Military and Certain Affiliated Personnel," August 21, 2007, Incorporating
     Change 4, May 26, 2017, a Military Protective Order can be issued by a commander when necessary to safeguard a victim, quell a
     disturbance, and maintain good order and discipline. The Military Protective Order is similar to a no contact order. However, only
     Military Protective orders may be entered into NCIC.




                                                 FOR OFFICIAL USE ONLY
                                                                                                                                 DODIG-2019-030   1   n


                                                                                                                                       USA00005266
                        Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 18 of 36
Part II                                      FOR OFFICIAL USE ONLY



                        According to Kelley's mental health records, on February 22, 2012, Kelley
             returned to the HAFB Mental Health Clinic because he was still upset that his wife
             left him. A HAFB Mental Health Clinic licensed clinical social worker stated that Kelley
             told her "he would like to go to the psychiatric hospital for help because he did not
             believe he could help himself on an outpatient status."

                   On February 23, 2012, Kelley voluntarily entered in-patient care at the
             Peak Behavioral Health Services (PBHS), where he remained until March 8, 2012. 19
             During Kelley's intake evaluation, PBHS staff diagnosed him as having "an adjustment
             disorder with depressed mood." The PBHS staff wrote, "The patient reported feeling
             suicidal with a plan to shoot himself with a gun after his wife informed him that
             she was filing assault charges for an altercation that occurred three weeks prior
             to admission." Kelley told the PBHS personnel that he had frequent mood swings.
             Kelley also reported that he had severe anxiety. Kelley told a PBHS Clinical Nurse
             Specialist that he was diagnosed with Attention Deficit Hyperactivity Disorder while
             he was in the fourth grade. He also told the PBHS staff that the HAFB Mental Health
             Clinic had counseled him to help him cope with his Child Protective Services case,
             his marital problems, and his alleged emotional abuse from a female supervisor at
             work. During Kelley's in-patient treatment, he was prescribed Strattera for Attention
             Deficit Hyperactivity Disorder, Wellbutrin for depression, Clonazepam for anxiety,
             and Ambien for insomnia.

                    The Licensed Mental Health Counselor wrote an undated memorandum in
             Kelley's PBHS mental health file, stating that Kelley had learned to manage his anger
             and reduce his stress. She also wrote that Kelley appeared to be motivated during
             his psychoeducational therapy groups and wanted to make changes so he could have
             a healthier lifestyle and work on improving his marriage. 20

                    On March 8, 2012, the PBHS discharged Kelley and told him to follow up
             with the HAFB Mental Health Clinic. Between March 14, 2012, and April 26, 2012,
             Kelley was seen at the HAFB Mental Health Clinic seven times. The last visit was
             April 26, 2012, during which Kelley told HAFB Mental Health Clinic personnel that
             he was experiencing more difficulty than ever before because the final hearing for
             the adoption of his stepson was one hearing away from resolution.




             19
                  According to its website, PBHS is an in-patient mental health facility located at 5060 McNutt Road, Santa Teresa, New Mexico.
                  http://peakbehavioral.com/. Strategic Behavioral Health, LLC purchased the PBHS facility on May 20, 2013, from Universal Health
                  Services, Inc. and became custodian of Kelley's medical record.
             20
                  According to the medical dictionary website, psychoeducational therapy is a health program that addresses stress management
                  and health education. https://medical-dictionary.thefreedictionary.com/psychoeducational.




                                                              FOR OFFICIAL USE ONLY
14   I DODIG-2019-030


                                                                                                                                                    USA00005267
          Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 19 of 36
                               FOR OFFICIAL USE ONLY                                                                                            Part II




           H.         Kelley Threatens Tessa Kelley
       According to Kelley's pretrial confinement appeal package, in approximately
mid-March 2012, while at their residence, Tessa Kelley watched as Kelley put one
bullet in a .38 Special revolver. 21 Tessa Kelley stated that, Kelley then pointed the
gun at his own head and pulled the trigger three times. Kelley then pointed the gun
at Tessa Kelley and "threatened" her. 22

       (FOUO) In addition, according to Tessa Kelley, on approximately April 23, 2012,
while Tessa Kelley and Kelley were driving to El Paso to pick up Tessa Kelley's mother
(who was flying in to visit them) from the airport, Tessa Kelley asked Kelley to slow
down. She said Kelley replied, "Shut the F*** up, don't tell me how to drive." 23 The
police later pulled Kelley over and cited him for speeding. After receiving the ticket
and continuing to drive, Kelley blamed the ticket on Tessa Kelley and pulled the car
over again. She stated that Kelley then pulled out a gun and placed the muzzle of the
weapon against her temple, stating, "Do you want to die?" Tessa Kelley pushed the
gun away and began to cry. Kelley then put the gun in his mouth and asked her why
she wanted to be with him. Kelley stated she was stupid for being with him and that
she should know the reason why. Kelley then told her that he had slapped her son on
June 8, 2011, the day her son was taken to the hospital. Kelley additionally stated that
he had struck his stepson on multiple occasions, the first time being in March 2011,
in New Braunfels.

           I.         Kelley Confesses to Abusing his Stepson
       According to Tessa Kelley's AFOSI testimony, in February 2012, Kelley had
locked himself in an El Paso hotel room's bathroom. Tessa Kelley said that while Kelley
was locked in the bathroom she heard him crying and repeating the words, 'Tm so
sorry [stepson], I'm sorry I did this to you," approximately ten times. Tessa Kelley
also stated that she tried to confront Kelley about his statement, but he did not reply.

       On April 23, 2012, Kelley again told Tessa Kelley that he was the one who
injured her son the day they took him to the hospital in June of 2011. Kelley also
told Tessa Kelley that he had admitted to the base Chaplain that he had hurt her son.
Tessa Kelley told Kelley that "God would want him to do the right thing and tell the
truth about what he had done," to which he agreed.
21
     (FOUO) As noted above, Kelley's Commander issued him a no contact order on February 17, 2012, that had an expiration date of
     May 17, 2012. In her April 10, 2018, interview with DoD OIG Investigators, Tessa Kelley stated that she was never told about the no
     contact order. After reporting the incident the 49th Security Forces Squadron, Tessa Kelley moved into her aunt's residence in El Paso
     and stayed there for approximately one to four months. She did not specify to the 49th Security Forces Squadron investigators what the
     frequency of her contact with Kelley was during that time.
22
     The description of this incident is taken from Tessa Kelley's summarized deposition presented at Kelley's Article 32 hearing.
23
     The description of these events is based on the May 3, 2012, AFOSI interview of Tessa Kelley.


                                                   FOR OFFICIAL USE ONLY
                                                                                                                                     DODIG-2019-030   I 1s


                                                                                                                                         USA00005268
                        Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 20 of 36
Part II                                      FOR OFFICIAL USE ONLY



                    (FOUO) On April 27, 2012, based on guidance from her sister, Tessa Kelley
             asked Kelley to make a "confession recording." Tessa Kelley's sister had encouraged
             her to have Kelley record a confession documenting that he had injured his stepson.
             Tessa Kelley's sister told her to pretend that she would still love Kelley and would stay
             with him if he told the truth regarding his stepson's injuries.

                     (FOUO) Tessa Kelley stated she talked him "into making a full confession
             video" on April 27. In the video, he admitted to hitting her son multiple times in
             frustration. Kelley stated that this frustration would lead him to push, strike, and
             slap his stepson. Kelley also acknowledged that he caused the bruising on his stepson's
             face on June 8, 2011. Kelley further admitted that he caused his stepson's "brain and
             clavicle injuries." He stated that he had pushed his stepson down multiple times and
             shook him on at least two occasions. Kelley stated that, on one occasion, he shook
             his stepson so hard that his eyes rolled to the back of his head and he had a seizure.
             On April 27, 2012, after completing the recording, Kelley gave it to Tessa Kelley.

                    On April 28, 2012, Kelley visited his parents in San Antonio. According to a
             PBHS physician, he told the physician that he had thoughts about shooting himself with
             his gun. On April 29, 2012, after speaking with the chaplain, Kelley's father escorted
             Kelley back to HAFB.

                    On April 29, 2012, Tessa Kelley provided the recording of Kelley's confession
             to his First Sergeant. The First Sergeant provided the recording to AFOSI
             Detachment 225.

                    On April 29, 2012, Kelley's chain-of-command arranged to have him admitted
             back into the PBHS.

                    On April 30, 2012, Kelley voluntarily entered the PBHS for the second time.
             Kelley denied his wife's report that he was going to kill his sergeant. Kelley stated
             that he was going to shoot himself and PBHS staff put a high-risk notification alert
             on his chart due to his homicidal and suicidal indicators.

                    On May 3, 2012, AFOSI agents reinterviewed Tessa Kelley. She stated that she
             thought Kelley might have hurt her son, but she had not seen him do anything to hurt
             her son. She stated that she began suspecting him of "injuring" her son when Kelley
             started physically, verbally, and mentally abusing her. Tessa Kelley stated that Kelley
             had struck, kicked, choked, and pulled her hair out on multiple occasions. She stated
             that Kelley threatened to kill her if she ever reported the abuse to police, or any other
             party. Additionally, Kelley had stated to her, "If the cops show up at my door, I will
             shoot them." She also said that he had told her, "My work is so lucky I do not have
             a shotgun because I would go in there and shoot everyone."

                                             FOR OFFICIAL USE ONLY
16   I DODIG-2019-030


                                                                                                     USA00005269
          Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 21 of 36
                               FOR OFFICIAL USE ONLY                                                                               Part II




       Tessa Kelley said that on one occasion while driving, Kelley struck her in the
stomach in front of two friends, threatening to beat her if she continued speaking.
During the AFOSI investigation, the two "friends" in question were identified and one
of them was interviewed. The other friend did not want to speak to law enforcement.
However, the AFOSI summary of those interviews did not cover this incident; therefore,
AFOSI could not corroborate Tessa Kelley's allegation that her husband, Kelley, struck
her while they were driving with those friends.

        (FOUO) In the AFOSI summary of a separate interview, the biological father
of Tessa Kelley's son said that Tessa Kelley's sister had told him that Kelley choked
her with his hands. Tessa Kelley's sister told AFOSI Special Agents that she had
witnessed Kelley verbally abuse Tessa Kelley on multiple occasions. She also told
the Special Agents that she was "aware" of Kelley physically abusing Tessa Kelley but
did not see any bruising or missing hair. In an interview of Tessa Kelley's childhood
friend, he stated that Tessa Kelley told him about "all of the times" Kelley abused her.
Tessa Kelley included the details of how Kelley would "hit her in the stomach and
pull her hair out" and how he attempted to "water board" her. Tessa Kelley told her
childhood friend that water boarding consisted of Kelley pushing her head under the
shower faucet and turning on the water.

       On June 6, 2012, a PBHS staff member reported that he saw Kelley looking at
an internet website "related to guns." According to the PBHS records, it was not clear
what Kelley was looking for or whether he was trying to purchase or had already
purchased a weapon at that time. A PBHS Clinical Nurse Specialist wrote in Kelley's
mental health record:
                      [T]he patient has been confronted about his behavior of looking at
                      websites related to guns when he is under legal and occupational
                      scrutiny related to his comments and his involvement, but again
                      his insight and judgment are so impaired that he does not make the
                      connection about how that does not look good on him.

      On June 7, 2012, Kelley left the PBHS facility in Santa Teresa, New Mexico,
without permission from the staff and without notifying anyone.

       On June 8, 2012, a PBHS Director located Kelley at a Greyhound bus station
in El Paso. A Greyhound security officer and an El Paso police officer handcuffed
him, and police officers from the Sunland Police Department transported him back
to PBHS. 24



24
     The Greyhound Bus station in El Paso is approximately 12 miles from the PBHS facility, Santa Teresa, New Mexico.




                                                 FOR OFFICIAL USE ONLY
                                                                                                                        DODIG-2019-030   I 17


                                                                                                                            USA00005270
                        Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 22 of 36
Part II                                      FOR OFFICIAL USE ONLY



                    On the same day, Kelley's Commander prepared a pretrial confinement
             package. The package included a memorandum stating that Kelley's Commander
             was "convinced" that Kelley was "dangerous and likely to harm someone if released."
             Kelley's Commander also cited Kelley's Internet search for body armor and firearms
             as further justification for the pretrial confinement. The Commander concluded that
             Kelley was a flight risk and ordered him into pretrial confinement.

                   The 49th Security Forces Squadron picked up Kelley from the PBHS and
             transported him to the 49th Security Forces Squadron Confinement Facility.

                    Because Kelley was ordered into pretrial confinement, USAF Corrections System
             policy required the confinement facility personnel to fingerprint Kelley during the
             in-processing into the confinement facility and to submit those records to the FBI
             after sentencing. 25 We could not determine if his fingerprints were taken at this
             point. When we checked for the 49th Security Forces Squadron Confinement Facility
             records on July 2, 2018, the USAF informed us that it was unable to locate any of the
             49th Security Forces Squadron Confinement Facility records. The USAF also informed
             us that the facility closed on May 25, 2016, and that the records were likely destroyed
             in accordance with USAF records disposition policy. 26

                   We contacted an FBI CJIS Criminal History Information and Policy Unit program
             analyst who informed us in an e-mail that:
                                   We did a check of anything coming in to the NG! [Next Generation
                                   Identification] utilizing the subject's name. That would show us if
                                   anything was submitted (including fingerprint rejections). We do not
                                   show that a criminal submission ever came in with that name (from
                                   any agency).

                    Therefore, we could not determine if the 49th Security Forces Squadron
             collected Kelley's fingerprints on the fingerprint card. However, we do know that
             Kelley's fingerprints were not submitted after his sentencing, as required.




             25
                  AFI 31-205, "The Air Force Corrections System," April 7, 2004, Incorporating Change 1, July 6, 2007, Certified Current on April 28, 2011,
                  required USAF confinement facility personnel to complete two FDs-249 on all inmates. It directed that confinement facility personnel
                  were to collect the inmate's fingerprints during their in-processing into the facility. However, the fingerprints were not submitted to the
                  FBI CJIS Division until the sentence was adjudged.
             26
                  Inmate confinement facility records for inmates that were released from local confinement could have been destroyed 4 years after the
                  inmate's release from confinement, in accordance with Air Force Manual 37-139, Table 31-2, Rule 1. The USAF was unable to provide
                  documentation showing when or where the records were destroyed, but the records would have been eligible for destruction in
                  December 2016.




                                                                FOR OFFICIAL USE ONLY
18   I DODIG-2019-030


                                                                                                                                                          USA00005271
          Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 23 of 36
                               FOR OFFICIAL USE ONLY                                                                                             Part II



       (FOUO) On June 8, 2012, AFOSI Detachment 225 Special Agents interviewed
Kelley regarding Tessa Kelley's assault allegation and his Absent without Leave status
when he left the PBHS facility. After the agents advised him of his rights, Kelley told
the agents that he wanted to talk about things but could not due to his legal counsel
request. However, according to the AFOSI report, Kelley told them that "something
tragic had happened and he wanted to kill himself." Kelley also told the agents that
he "escaped" from the PBHS facility because he was planning to go to New Braunfels,
to plan his suicide. Kelley told agents that he made a confession video "on his own
free will." He stated that Tessa Kelley had told him that she was pregnant, but she
was upset and wanted to get a divorce. Kelley also stated that Tessa Kelley had told
him that she went to El Paso, and had a miscarriage, but Kelley did not provide any
more details.

       Because AFOSI Detachment 225 Special Agents were in possession of Kelley's
confession, conducted a subject interview, and Kelley was ordered into pretrial
confinement, DoD policy required the Special Agents to collect and submit Kelley's
fingerprints to the FBI CJIS Division.27 This was the third opportunity for the USAF
to collect and submit Kelley's fingerprints to FBI CJIS Division.

       On June 25, 2012, Kelley's Commander issued him a Military Protection Order
to prevent Kelley from abusing Tessa Kelley and her son any further. The Military
Protection Order required that any communication between Tessa Kelley and Kelley
be through his First Sergeant, until further notice. 28

           J.         AFOSI Interviews Witnesses in the
                      Kelley Investigation
      From May 1, 2012 through September 28, 2012, AFOSI Detachment 225 Special
Agents conducted interviews of witnesses, such as friends and family of Kelley and
Tessa Kelley, to identify the facts and circumstances surrounding their relationship
and verify any instances of abuse. AFOSI interviewed three witnesses who said
they had knowledge of verbal abuse, domestic assault, and sexual abuse by Kelley.




27
     Kelley's Commander ordered Kelley into pretrial confinement on June 8, 2012, stating that he had "reasonable grounds to believe" Kelley
     assaulted Tessa and her son. In a memorandum dated June 10, 2012, the Pretrial Confinement Review Officer found that "adequate
     probable cause" existed to believe Kelley had assaulted Tessa and her son.
28
     According to DoDI 6400.06, a commander can issue a Military Protective Order when necessary to safeguard a victim, quell a
     disturbance, and maintain good order and discipline while a victim has time to pursue a protection order through a civilian court, or to
     support an existing Civilian Protection Order. A commander can use DD Form 2873, "Military Protective Order," to issue the Military
     Protective Order.




                                                  FOR OFFICIAL USE ONLY
                                                                                                                                      DODIG-2019-030   I 19


                                                                                                                                            USA00005272
                        Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 24 of 36
Part II                                      FOR OFFICIAL USE ONLY



                              1.    Witness Interview 1
                    An acquaintance of Tessa Kelley stated that he believed that the Kelleys did
             not have "a good relationship." The acquaintance opined that Kelley "controlled"
             Tessa Kelley so she would not be able to tell people about the ongoing abuse she
             received from Kelley. The acquaintance stated that Tessa Kelley was scared of her
             husband but that she kept going back to him because she felt she would lose her
             child. Tessa Kelley told the acquaintance about one occasion when Kelley grabbed and
             yanked Tessa Kelley's hair, and repeatedly struck her in the stomach and kicked her.
             Additionally, Tessa Kelley told the acquaintance that Kelley attempted to "water board"
             her on at least one occasion. Tessa Kelley told the acquaintance that water boarding
             consisted of Kelley pushing her head under the shower faucet and turning on the
             water. The acquaintance believed the relationship became abusive in approximately
             January 2012, when he observed bruises on Tessa Kelley.

                              2.    Witness Interview 2
                    (FOUO) The second witness, Tessa Kelley's sister, described Kelley as
             "possessive and controlling" of Tessa Kelley. The sister said Kelley followed
             Tessa Kelley "everywhere," including the bathroom. The sister stated he would
             not allow Tessa Kelley to see her friends. The sister also witnessed Kelley verbally
             abuse Tessa Kelley on multiple occasions. The sister stated that she was also aware
             through Tessa Kelley that Kelley pulled a gun on Tessa Kelley, and was aware that he
             physically abused Tessa Kelley. The sister stated that Kelley "played mind games" with
             Tessa Kelley and in one instance asked Tessa Kelley, "What if I was the one that hurt
             [your son]?"

                              3.    Witness Interview 3
                    (FOUO) Tessa Kelley's brother stated that in January 2012, while Kelley
             and Tessa Kelley were home visiting family, Kelley spent the night at the home of
             Tessa Kelley's brother. Also present was the brother's girlfriend. The brother stated
             that the following day, his girlfriend told him that Kelley had sexually assaulted
             her. The girlfriend told Tessa Kelley's brother that at approximately 3:00 a.m., Kelley
             attempted to put his hands down her pants. The girlfriend told Tessa Kelley's brother
             that she asked Kelley to stop, pushing his hands away, but Kelley persisted and then
             ultimately pulled his penis out and masturbated in front of her. Later, after she went
             to sleep, she felt Kelley grabbing her inner thigh, and stopped him once again.




                                             FOR OFFICIAL USE ONLY
20   I DODIG-2019-030


                                                                                                   USA00005273
          Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 25 of 36
                               FOR OFFICIAL USE ONLY                                                                                               Part II



       (FOUO) Tessa Kelley's brother confronted Kelley, but Kelley denied everything
and called the girlfriend a "crazy b****." Tessa Kelley's brother stated that Kelley
later admitted the events to Tessa Kelley but told her he would kill Tessa Kelley if she
told anybody. The brother stated that Tessa Kelley told him she "was beat" by Kelley.
Tessa Kelley's brother stated that Tessa Kelley confided this information after Kelley
confessed that he tried to "hook up" with the girlfriend of Tessa Kelley's brother. 29

           K.         Interviews of Kelley's Former Girlfriends
       (FOUO) From June 18, 2012, to October 1, 2012, AFOSI Detachment 225 Special
Agents also identified and interviewed four of Kelley's former girlfriends. They
described instances of sexual assault and abuse by him. There is no evidence that
the former girlfriends ever reported the alleged abuse to any law enforcement agency
before their interview with the AFOSI Detachment 225 Special Agents. The following
sections describe the interviews with the four former girlfriends.

                       1.         Former Girlfriend 1
       (FOUO) One former girlfriend stated she met Kelley in 2005, while she was
in the seventh grade in New Braunfels. Kelley was approximately 14 years old.
She dated him for approximately 8 months, but ended the relationship due to his
"constant verbal and sexual abuse." She stated that she tried to end the relationship
numerous times, but Kelley would say he would kill himself if she did. Kelley
told her he would kill himself approximately five to eight times throughout their
relationship. She also stated that Kelley "made her do things no seventh grader
should." She asserted that he would force her to give him oral sex, pushing her head
down to his groin, and he forced her to masturbate him. He also touched her genital
area. The interviewee stated that all of the contact was non-consensual and that she
only engaged in it because Kelley threatened to kill himself if she did not.

                       2.         Former Girlfriend 2
       (FOUO) Another former girlfriend stated that around 2007, when she was
14 years old and in the seventh grade, she met Kelley at church. She dated Kelley
for 1 year and 2 months. Kelley was approximately 16 years old. She stated that he
ultimately broke up with her because he wanted to pursue other relationships. She
also stated that Kelley "made her do things no seventh grader should be doing at their


29
     (FOUO) AFOSI did not interview the potential victim or Kelley, or conduct an investigation into this allegation. In response to our inquiry
     into the details of the incident, AFOSI referred the allegation to the Comal County Sheriff's Office, but was unable to explain why it did
     not report or refer the incident when Tessa Kelley's brother brought it to AFOSl's attention originally.




                                                   FOR OFFICIAL USE ONLY
                                                                                                                                       DODIG-2019-030   I 21


                                                                                                                                             USA0000527 4
                        Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 26 of 36
Part II                                      FOR OFFICIAL USE ONLY



             (FOUO) age." During their relationship, Kelley was jealous, overly protective, and
             that their relationship was sexually and emotionally abusive. She stated that Kelley
             sexually abused her approximately four to five times after they broke up. He would
             force her to masturbate him by using verbal abuse to control her. He would call her
             often to harass her and to try to rekindle their relationship after they separated.

                                    3.         Former Girlfriend 3
                     (FOUO) Another former girlfriend stated that, in 2008, when she was
             16 years old, she dated Kelley. Kelley was approximately 17 years old at the time.
             She described Kelley as "extremely possessive and controlling." She stated that Kelley
             controlled their relationship with verbal and mental abuse. Kelley would tell her that
             she was ugly, no one would want her, and she was not good for anyone. She stated that
             Kelley sexually abused her when Kelley forcefully took her "sexual virginity." She told
             him that she was not ready to have sexual intercourse; but Kelley kept reassuring her,
             it would be "ok." She stated that she did not know what to do about having sex with
             him. She stated that she tried pushing him away, but that Kelley was stronger than she
             was. He subsequently "inserted his penis into her vagina and penetrated her hymen."
             She stated that she thought Kelley had "mental issues." He would often tell her that
             "girls got raped all the time," and that she needed his protection to keep from being
             raped. He told her that he needed to keep an eye on her.

                                   4.          Former Girlfriend 4
                     (FOUO) Another former girlfriend stated that she dated Kelley when she was
             14 years old for approximately 10 months. 30 She did not elaborate as to how old he
             was at the time. She described him as "emotional and possessive," and thought he
             might have a "mental disorder." Kelley pressured her "into doing many things sexually
             that she was not ready for in her stage of life." She did not feel that Kelley sexually
             assaulted her, but thought he was extremely persistent regarding sexual activity.
             She thought her relationship with him was not healthy and tried to break it off
             multiple times, but Kelley threatened to kill himself if she did. Kelley verbally abused
             her, telling her that no one else would ever want her, and tried to distance her from her
             parents. She stated that she felt brainwashed by him. She said that after they stopped
             seeing each other, Kelley would periodically contact her through Facebook and "beg"
             her to talk to him. She ultimately agreed and provided him her telephone number.
             Kelley initially texted her and complained about his, then, current relationship
             with Tessa Kelley. However, his text messages eventually turned sexual in nature.
             She described the texts as inappropriate in nature, and she stopped replying to him.
             30
                  (FOUO) The AFOSI investigative case file does not specify the dates of the relationship.



                                                                FOR OFFICIAL USE ONLY
22   I DODIG-2019-030


                                                                                                             USA00005275
          Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 27 of 36
                               FOR OFFICIAL USE ONLY                                                                                         Part II



      We did not find any documentation that the AFOSI Detachment 225 Special
Agents referred the alleged abuse to any law enforcement agency.

           L.        Pretrial Confinement, Court-Martial, and Confinement
      On June 8, 2012, after Kelley was discharged from the PBHS facility,
49th Security Forces Squadron personnel escorted him back to HAFB. Kelley was
ordered into Pretrial Confinement (PTC), which consisted of him being placed in the
Confinement Facility. A PTC hearing later the same day determined that probable
cause existed for Kelley to remain in PTC.

     The PTC Memorandum, dated June 8, 2012, stated that Kelley was suspected of
committing four violations of the Uniform Code of Military Justice (UCMJ), specifically:
           •    Article 86, Date of Offense, June 7, 2012, Description of Offense,
                Absence without leave;
           •    Article 128, Date of Offense June 9, 2011, Description of Offense,
                Assault on a Child;
           •    Article 134, Date of Offense, April 23, 2012, Description of Offense,
                Communication of a Threat; and
           •    Article 134, Date of Offense, April 23, 2012, Description of Offense, Assault. 31

       On July 26, 2012, Kelley was charged with suspected violations of UCMJ
Article 128 (Assault), against Tessa Kelley and her son.

       On August 2, 2012, an Article 32 hearing was conducted. 32 The hearing
presented evidence that Kelley had abused Tessa Kelley from June 2011 through
April 2012. The medical evidence presented during the hearing indicated her son
suffered severe injuries inflicted by Kelley. The Article 32 Investigating Officer found
reasonable grounds existed to believe that Kelley committed the offenses alleged.

      On August 15, 2012, Kelley was also charged with a suspected violation
of UCMJ Article 128 (Assault) for threatening Tessa Kelley with a firearm.

       On August 27, 2012, charges were referred to court-martial. Kelley remained
in confinement until the court-martial trial on November 6, 2012.


31
     In the 7-day PTC Review memorandum, Kelley was listed as having violated UCMJ Articles 86 (Absence without leave), Article 128
     (Assault on a child), Article 128 (Aggravated Assault), and Article 134 (Communicating threats). The 7-day PTC memo amended the
     incorrect documentation in the 48-hour PTC hearing, which was dated June 8, 2012, listing violation D, Article 134 as "assault."
32
     An Article 32 hearing is a preliminary hearing that determines whether there is probable cause to believe an offense has been
     committed and the accused committed the offense; determines if the convening authority has court-martial jurisdiction; considers
     the form of charges; and recommends the disposition of the case.




                                                 FOR OFFICIAL USE ONLY
                                                                                                                                  DODIG-2019-030   I 23


                                                                                                                                        USA00005276
                        Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 28 of 36
Part II                                      FOR OFFICIAL USE ONLY



                    On October 5, 2012, the AFOSI Detachment 225 Special Agent-in-Charge (SAIC)
             closed the investigation because he determined that all of the logical investigative
             steps had been conducted. He subsequently forwarded the report of investigation
             to the 49th Logistics Readiness Commander for command action. 33 The 49th Wing
             Commander, the 49th Mission Support Group Commander, and the Staff Judge Advocate
             received a copy for informational purposes.

                   On November 3, 2012, trial counsel offered, and the Staff Judge Advocate
             presented, Kelley and his defense counsel with an Offer for Pretrial Agreement (PTA). 34
             The PTA specified that, in return for Kelley's plea of guilty to the charges of assault
             against his wife and stepson, the firearm charge would be dismissed and his
             confinement would not exceed 3 years.

                    On November 4, 2012, Kelley and his defense counsel agreed to the terms
             of the PTA.

                    On November 6, 2012, in accordance with the pretrial agreement, Kelley
             pleaded guilty in the General Court-Martial proceedings to assault on his wife and
             stepson. On November 7, 2012, the Court-Martial panel sentenced Kelley to a reduction
             in rank to Airman Basic, confinement for 12 months, and a Bad Conduct Discharge.

                     On November 7, 2012, after his conviction, Kelley returned to the Confinement
             Facility at HAFB. Because his conviction changed his status from pretrial confinement
             detainee to post trial inmate, Air Force Corrections System policy required the
             confinement facility personnel to collect and submit Kelley's fingerprints during his
             in-processing into the confinement facility. 35 This was the fourth opportunity for
             the USAF to submit Kelley's fingerprints and the first missed opportunity to submit
             Kelley's final disposition report to the FBI CJIS Division.




             33
                  Command action is the final administrative, judicial, or nonjudicial punishment decision that a commander takes against a military
                  member to resolve disciplinary problems. In this case, command action would be the result of the court-martial.
             34
                  Air Force Policy Directive 51-1, "The Judge Advocate General's Department," November 19, 1993, states that the Staff Judge Advocate is
                  the senior judge advocate on the installation and is responsible for providing legal services to the commander, the commander's staff,
                  and others as appropriate.
             35
                  AFI 31-205, "The Air Force Corrections System," April 7, 2004, Incorporating Change 1, July 6, 2007, Certified Current on April 28, 2011,
                  required USAF confinement facility personnel to complete two FDs-249, on all post-trial inmates. It directed one to be mailed to the FBI,
                  CJIS Division, and the second was maintained in the correctional treatment file.




                                                               FOR OFFICIAL USE ONLY
24   I DODIG-2019-030


                                                                                                                                                        USA00005277
          Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 29 of 36
                               FOR OFFICIAL USE ONLY                                                                                               Part II



       When we contacted the FBI in our investigation, a CJIS Criminal History
Information and Policy Unit program analyst searched the Next Generation
Identification system for Kelley's fingerprints and informed us that the FBI CJIS
Division did not receive Kelley's fingerprint card from the 49th Security Forces
Squadron. Therefore, we could not determine whether the 49th Security Forces
Squadron had collected Kelley's post-trial confinement inmate fingerprints.

       According to AFOSI policy, AFOSI Detachment 225 also should have submitted
the final disposition report following the court-martial on the fingerprint card or the
FBI-Department of Justice Form R-84, "Final Disposition Report," to the FBI within
15 days of Kelley's sentencing. 36

      On December 14, 2012, the AFOSI Detachment 225 received the AF Form 1359,
"Report of Result of Trial." This was the second opportunity for the USAF to submit
the final disposition report for Kelley's criminal history to the FBI. We determined
that this final disposition report was not submitted to the FBI.

       On December 18, 2012, Kelley was transferred to and incarcerated at the Naval
Consolidated Brig, Miramar, California, until his release on March 31, 2013. Secretary
of the Navy Instruction 1640.9C, "Department of the Navy Corrections Manual"
January 3, 2006, requires its confinement facilities to collect and maintain prisoner
fingerprints for inclusion in the prisoner's confinement records, but prohibits the
submission of the fingerprints to the FBl. 37 We determined that Kelley's fingerprint
cards were in his confinement records at the Naval Consolidated Brig, as required.

       During his intake evaluation, Naval Consolidated Brig personnel placed Kelley in
separate sleeping quarters from the general population while conducting medical and
psychological assessments of him. Because of the evaluation, Kelley was classified as
a "suicide risk in gown" as well as an "Assault risk - escape risk." These classifications
required Kelley to be observed for 48 hours, from December 18 through December 20,
for any signs of injurious behavior. The Initial Custody Classification Worksheet also
indicated Kelley was taking three medications at the time: "Klarnapin (sic) - anxiety;
Celexa - depression; and Ambien - sleep."




36
     AFOSI Manual 71-121, "Processing and Reporting Investigative Matter Certified Current on October 12, 2012," requires AFOSI Special
     Agents to submit a completed hard-copy final disposition report on military members to the FBI within 15 days of sentencing.
37
     Secretary of the Navy Instruction 1640.9C, "Department of the Navy Corrections Manual," January 3, 2006, deleted the requirement for
     the confinement facilities to submit fingerprints to the FBI. It now requires that confinement facilities collect and maintain fingerprints
     on all prisoners upon arrival for inclusion into the prisoner's confinement record. It also states that the fingerprints "shall" not be
     submitted to the FBI.




                                                   FOR OFFICIAL USE ONLY
                                                                                                                                       DODIG-2019-030   I 25


                                                                                                                                             USA00005278
                        Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 30 of 36
Part II                                      FOR OFFICIAL USE ONLY



                    Following the observation period, Kelley was reassessed and moved into general
             population until his release. While incarcerated at the Naval Consolidated Brig, Kelley
             received seven "Inmate Observation Reports," documenting multiple violations of the
             Naval Consolidated Brig, Miramar, "Rules and Regulations and Standard Operating
             Procedures." The following violations of rules 410.A, 404.C and Standard Operating
             Procedures 1000.3, paragraph 8a(c)z were documented in the reports:
                         • Inmate Observation Report                          January 27, 2013                 Failed to show for med call;
                         • Inmate Observation Report                          January 28, 2013                 Untidy/unsanitary cell;
                         • Inmate Observation Report                          February 8, 2013                 Failed to show for med call;

                         • Inmate Observation Report                          February 11, 2013                Failed to show for med call;

                         • Inmate Observation Report                          February 14, 2013                Failed to show for med call;

                         • Inmate Observation Report                          February 19, 2013                Unsatisfactory cell;

                         • Inmate Disciplinary report                         February 19, 2013                Failed to show for med call
                                                                                                               on three or more dates; and

                         • Prisoner Observation Report March 23, 2013                                          Talking in med line. 38

                    While in confinement, Kelley attended and completed various treatment classes,
             including Dialectical Behavioral Therapy, Victim Impact, Substance Abuse Education,
             Substance Abuse Training Program, Anger Management, and Crossroads. Because
             Kelley's confinement at the Naval Consolidated Brig was not long, he did not have
             enough time to enter into Violent Offender Treatment. 39

                     The Naval Consolidated Brig documented several items relating to Kelley's
             mental health. Upon initial intake, Kelley completed an intake questionnaire assessing
             mental and psychological stability. Kelley indicated on the questionnaire that he had
             previously contemplated committing suicide. Kelley was listed as a suicide risk as well
             as a flight risk. Because Kelley indicated that he had suicidal tendencies while under
             initial observation, for the first few days of confinement he was placed in a special
             gown designed to inhibit the ability to commit suicide. After the initial observation
             period between December 18, 2012, and December 20, 2012, Kelley was reassessed
             and cleared for general population.

             38
                  The Naval Consolidated Brig policies state that prisoners shall inspect the cell area for any obvious discrepancies, including damages
                  or prohibited property, and document this on a cell inspection form. Upon moving out of a cell for any reason, staff will inspect the
                  cell and the prisoner will be held responsible for discrepancies. Any prisoner not where the prisoner is supposed to be is a violation of
                  movement regulation and subject to disciplinary action. When a prisoner is prescribed a medication, a corpsman will determine what
                  appointment times the prisoner should attend in order to properly take the medication. Failure to report to take the medication as
                  prescribed is a violation of the policy.
             39
                  On November 20, 2017, the Naval Consolidated Brig, Miramar, Commanding Officer told us that an inmate who does not have enough
                  time at the confinement center to complete a specific treatment class will not be admitted into the class, even for a portion of it, as
                  attending only a part of it may be harmful to the inmate.




                                                                FOR OFFICIAL USE ONLY
26   I DODIG-2019-030


                                                                                                                                                            USA00005279
          Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 31 of 36
                               FOR OFFICIAL USE ONLY                                                                                                Part II



        On December 14, 2012, the AFOSI Detachment 225 received the Report of Result
of Trial, which documented the result of Kelley's trial.

       On the same day, the AFOSI Detachment 225 SAIC certified in the Investigation
and Information Management System (12MS) case management system checklist that
Kelley's fingerprints were submitted to the FBI CJIS Division. 40 This permitted the
SAIC to close the investigation. 41

       In fact, the fingerprints and final disposition report were never submitted
to the FBI.

      We discuss below, in Part V, our investigation into why the USAF did not
submit Kelley's fingerprints and final disposition report to the FBI CJIS Division.

            M.        Kelley's Release from Confinement
       The Naval Consolidated Brig calculated Kelley's latest release date as
April 8, 2013. The calculation incorporated Kelley's sentencing date (November 7, 2012),
the sentence of 12 months, and credit for his time served in pretrial confinement
(5 months and 2 days). Kelley received 5 days subtracted from his sentence release
date for positive work he completed while incarcerated and good behavior.

       On March 31, 2013, Kelley was released from the Naval Consolidated Brig, upon
completion of his sentence. 42 Kelley returned to HAFB under escort of the Security
Forces Squadron personnel.

       Between March 31, 2013, and April 2, 2013, Kelley completed USAF
out-processing paperwork and was ordered "not to enter or reenter or be found
within the limits of the United States military installation of HAFB, New Mexico,
for an indefinite period."




40
     This SAIC assumed command of the AFOSI Detachment 225 in December 2011 and he was not the SAIC that was in command when
     the AFOSI Detachment 225 opened the Kelley assault investigation. The military judicial, nonjudicial, or administrative results that are
     documented on the AF Form 1359 are used to populate the final disposition report. AFI 51-201, "Administration of Military Justice,"
     June 6, 2013, states that the AF Form 1359, "Report of Result of Trial," will be automated and printed from the Automated Military
     Justice Analysis and Management System. After final adjournment of the court-martial in every case, the trial counsel will promptly
     sign and publish the result of the trial using the Report of Result of Trial memorandum. The Report of Result of Trial is distributed to the
     accused's immediate commander, the court-martial convening authorities and the Staff Judge Advocates, the commander of the local
     Security Forces Squadron, and AFOSI detachment, and, if the accused is in confinement, to the commanding officer responsible for the
     confinement facility and the confinement officer.
41
     I2MS is a web-based computer application that allows AFOSI Special Agents to document case information and allows AFOSI leaders to
     manage investigations. AFOSI Special Agents use I2MS "activities" to document actions taken during an investigation. Specifically, the
     fingerprint activity is used to document the collection of fingerprints and their submission to the FBI CJIS Division for criminal history
     checks and for inclusion in the FBl's databases. AFOSI Manual 71-121 requires that the legal coordination be documented in I2MS.
42
     Kelley received credit for time served during the 152 days that he was in PTC.




                                                   FOR OFFICIAL USE ONLY
                                                                                                                                        DODIG-2019-030   I 27


                                                                                                                                              USA00005280
                        Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 32 of 36
Part II                                      FOR OFFICIAL USE ONLY



                    Upon completion of his out-processing, Kelley was placed on excess leave status
             and reassigned to the Headquarters Air Force Security Forces Center, Corrections
             Division, Joint Base San Antonio-Lackland, for administrative purposes while he
             awaited the review of his appeal of his conviction. 43

                    During this time, Kelley resided in an apartment in a barn located on his
             parent's property in New Braunfels, which is approximately 50 miles from Joint Base
             San Antonio-Lackland.

                        N.         Post-Confinement
                    On June 17, 2013, a 20-year-old woman reported to Comal County Sheriff's
             Office (CCSO) deputies, New Braunfels, that Kelley had sexually assaulted her. The
             woman stated that on June 15, 2013, she went to Kelley's residence to "hang out."
             She and Kelley went into Kelley's bedroom where he had her sit on the bed next to
             him and then he pushed her down onto her back. Once in this position, Kelley climbed
             on top of her chest, and pinned her arms underneath his legs. She stated Kelley then
             pulled out his penis and tried to have her perform oral sex on him. She said that
             Kelley told her that if she did not open her mouth, that he would choke her. Using his
             hands, Kelley then began to choke her until she opened her mouth, at which point he
             "shoved" his penis into her mouth. The victim stated she bit down on his penis to try
             to get him to stop, resulting in Kelley slapping her across the face and telling her that
             "he would hurt me if I didn't do what he said." Afterwards, he let the woman off the
             bed and she left Kelley's residence.

                    The CCSO report stated that the woman added that "a few weeks" before Kelley
             forced her to have oral sex, she had gone to Kelley's residence and Kelley tried to kiss
             her but she resisted. He also tried to penetrate her with his finger. She stated that
             when Kelley pinned her down, he "ripped my shorts off," and penetrated her with
             his penis.




             43
                  A convicted military member's rights of appeal hinge on the specific terms of his sentence. When the service member receives
                  confinement in excess of 180 days or the member receives a punitive discharge (Bad Conduct Discharge or Dishonorable Discharge for
                  enlisted/ Dismissal for Officers), the service member is entitled to an automatic appeal through the military appellate courts. Kelley
                  met this standard both in terms of length of his sentence and the punitive discharge he received. Excess leave status, also known as
                  Appellate Review Leave, is when the service member does not have to actively report for duty, but is still considered covered by the
                  USAF administratively until all judicial appeals have been reviewed and completed. The Air Force Security Forces Center is responsible
                  for training, equipping, and organizing all Security Forces for the USAF. The Corrections Division Center is responsible for USAF members
                  in an excess leave status.




                                                               FOR OFFICIAL USE ONLY
28   I DODIG-2019-030


                                                                                                                                                       USA00005281
          Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 33 of 36
                               FOR OFFICIAL USE ONLY                                                                                           Part II



       The CCSO report stated the woman told her close friend Tessa Kelley about
the alleged rape. 44 The CCSO deputy interviewed Tessa Kelley, who stated that
the woman had told her that Kelley had forced the woman to have oral sex with
him. Tessa Kelley also told the CCSO deputy that during their marriage, Kelley had
choked her, slapped her, kicked her, water-boarded her, and held a gun to her head.
Tessa Kelley's recounting of Kelley's abuse was consistent with her statements to
AFOSI and the USAF Security Forces investigators during the investigations of Kelley
in 2012, which are described above.

       On June 27, 2013, the woman's report of the sexual assault and Tessa Kelley's
statements were referred to CCSO detectives for further investigation. On July 18,
July 25, and September 18, 2013, CCSO detectives tried to call the woman but were
unsuccessful. On October 7, 2013, the CCSO lead detective mailed the woman a letter
asking that she contact the detective to discuss the case. In this letter, the detective
wrote, "Failure to contact me within a reasonable amount of time will result in this
case being inactivated for lack of cooperation."45

       On October 14, 2013, after receiving no response from the woman, the
CCSO lead detective noted that the case would be "inactivated" pending contact
from the victim. The CCSO detectives subsequently "inactivated" the case without
interviewing Kelley.

       On December 3, 2013, the USAF Court of Criminal Appeals affirmed the
findings and sentencing in Kelley's court-martial.

        (FOUO) On February 1, 2014, the CCSO received a "911" call from an individual
who reported that the caller had received a text message from a woman who was
Kelley's girlfriend at the time. The caller stated that in the text message, Kelley's
girlfriend claimed Kelley was abusing her. The caller reported that Kelley's girlfriend
also indicated in the text message that her "arms were red," and she provided the
location where Kelley was temporarily living.

           A CCSO Deputy went to Kelley's residence. According to the CCSO report,
when the CCSO Deputy arrived at the residence, an unidentified witness characterized
the incident as a "misunderstanding and teenage drama." The CCSO Deputy left the
residence with no additional action being taken. 46

44
     Tessa Kelley was identified as Tessa Brennaman in the CCSO report 13-06-3030, as she was divorced from Kelley at the time.
45
     When an investigation becomes "inactive," the investigative efforts are suspended pending the identification of credible leads. Placing
     an investigation in inactive status may occur when victims or witnesses become uncooperative, or other efforts have failed to progress
     the investigation.
46
     The report that CCSO provided to the DoD OIG did not identify who had reported the incident to CCSO, who the CCSO who spoke to,
     who the CCSO contacted on scene, or any injuries suffered.




                                                  FOR OFFICIAL USE ONLY
                                                                                                                                    DODIG-2019-030   I 29


                                                                                                                                          USA00005282
                        Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 34 of 36
Part II                                      FOR OFFICIAL USE ONLY



                     On April 4, 2014, Kelley and his second wife were married in Comal County,
             Texas, and moved to Colorado Springs, Colorado, later that year. They lived in Colorado
             until their first child was born in 2015, and then decided to return to New Braunfels
             to have the support of Kelley's family while raising their son. In 2017, Kelley's second
             wife gave birth to their second child.

                   On May 9, 2014, after the automatic appeals courts upheld Kelley's conviction
             and sentence, he was officially separated from the USAF with a Bad Conduct Discharge.

                     On August 1, 2014, the El Paso County Sheriff's Office cited and released Kelley
             for animal Cruelty. A neighbor reported to the Sherriff's Office that Kelley threw his
             dog to the ground, punched it, and dragged it to his residence by the neck. Sheriff's
             officers contacted Kelley, who denied abusing the dog. The Sheriff's Office charged
             Kelley, and after a hearing, he received a deferred sentence for 18 months, pending
             completion of an animal cruelty course (which he completed), was fined $168, and
             was ordered to pay restitution of $368 for the kenneling and vaccinating the dog.

                     On September 30, 2016, Kelley's former 49th Logistics Readiness Squadron
             supervisor received a threatening message from Kelley on Facebook. The message
             stated, "Hey you stupid b****. You should have been put in the ground a long time
             ago. Better hope I don't ever see you. You can't face facts, you fat piece of s***."
             Kelley's former supervisor said that she had not attempted to contact Kelley before
             receiving the message, and that it was unexpected. She stated that she saved Kelley's
             Facebook message as a screenshot and forwarded it to her former USAF supervisor
             on October 1, 2017. Kelley's former supervisor also stated that she had considered
             reporting this incident to law enforcement and obtaining a restraining order against
             Kelley, but decided against it because she felt that he would find out where she lived.

                        0.         Kelley's Firearms Purchases
                    We determined when and where Kelley purchased firearms during his USAF
             service and after his discharge. On six occasions, he purchased firearms from stores
             that were Federal Firearms Licensed (FFL) dealers. 47 On each occasion, he completed
             the ATF Form 4473, Firearms Transaction Record, and the FFL submitted Kelley's
             information to the National Instant Criminal Background Check System (NICS) for a
             check of disqualifying information.




             47
                  An FFL is an individual or a company engaged in the manufacture or importation of firearms and ammunition, or the interstate and
                  intrastate sale of firearms. The ATF issues the license.




                                                              FOR OFFICIAL USE ONLY
30   I DODIG-2019-030


                                                                                                                                                     USA00005283
          Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 35 of 36
                               FOR OFFICIAL USE ONLY                                                                                          Part II



On each occasion, because no prohibiting information was in any of the three systems
searched by NICS, to include the submission of fingerprints to the FBI, the FFL was
notified that the sale could proceed. 48

           First, on February 12, 2012, Kelley purchased a European American Armory
Windicator .38 Special revolver from the HAFB Base Exchange. He completed the
Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) Forms 4473, "Firearms
Transaction Record."49 The HAFB Base Exchange completed the required NICS check
on the same day. The response provided was that the FFL could proceed with the sale.

      Second, on April 12, 2012, Kelley purchased a Sig Sauer P250, a 9-millimeter,
semi-automatic handgun, from the HAFB Base Exchange. Kelley completed the
ATF Forms 4473. The HAFB Base Exchange completed the required NICS check on
the same day. The response provided from NICS personnel was that the FFL could
proceed with the sale.

           Third, on December 22, 2014, Kelley purchased a Glock Model 19, a 9-millimeter,
semi-automatic handgun, from Specialty Sports and Supply, in Colorado Springs,
Colorado. He completed the ATF Forms 4473 and the store completed the required
NICS check on the same day. The response provided was that the FFL could proceed
with the sale.

      Fourth, on June 26, 2015, Kelley purchased a Ruger GP100, a .357 Magnum,
revolver handgun, again from Specialty Sports and Supply in Colorado Springs.
He completed the ATF Form 4473 and the store completed the required NICS check on
the same day. The response provided was that the FFL could proceed with the sale.

       Fifth, on April 7, 2016, Kelley purchased a Ruger AR-556, a 5.56-millimeter,
semi-automatic rifle, from Academy Sports and Outdoors (Store No. 41), in San Antonio,
Texas. He completed the ATF Form 4473, and the store completed the required NICS
check on the same day. The response provided was that the FFL could proceed with
the sale.

      Sixth, on October 18, 2017, Kelley purchased a Ruger SR22, a .22 caliber, semi-
automatic handgun, from Academy Sports and Outdoors (Store No. 46), in Selma, Texas.
He completed the ATF Form 4473 and the store completed the required NICS check on
the same day. The response provided was that the FFL could proceed with the sale.

48
     According to the FBI, NICS Audit Log records relating to allowed transactions (other than the NICS Transaction Number and the date
     the NICS Transaction Number was assigned) are destroyed within 24 hours of informing the FFL the transaction may proceed.
49
     The purchaser or transferee is required to complete the ATF Form 4473 before receiving a firearm from an FFL. The FFL uses the
     information provided on the form to determine if the person is prohibited from receiving a firearm. The ATF Form 4473 is not
     provided to the NICS. Only the identifying information contained on the form is provided for purposes of conducting the NICS checks.
     The ATF Form 4473 is retained by the FFL.



                                                 FOR OFFICIAL USE ONLY
                                                                                                                                   DODIG-2019-030   I 31


                                                                                                                                          USA00005284
                        Case 5:18-cv-00555-XR Document 250-11 Filed 08/21/20 Page 36 of 36
Part II                                      FOR OFFICIAL USE ONLY



                    On four ATF Forms 4473 that Kelley filled out to purchase the firearms after
             his conviction, he certified that he had never been convicted of any crime for which
             the judge could sentence him for more than 1 year in confinement. 50 This was not
             true, because Kelley's maximum sentence for the assaults on his wife and stepson
             crime included potential confinement for 5 years and 6 months. Kelley had signed a
             pretrial agreement that stated his sentence to confinement would not exceed 3 years.
             His General Court-Martial resulted in an actual sentence of one year.

                        P.         Sutherland Springs Church Shooting
                    On November 5, 2017, Kelley entered the First Baptist Church of Sutherland
             Springs, Sutherland Springs, Texas, and opened fire with three of the four firearms
             he had purchased. He killed 26 people, and wounded 22 others. After being shot
             by armed citizens who responded to the shooting, Kelley fled from the church in
             his automobile. Kelley later died from a self-inflicted gunshot wound.




             so   One of the questions on ATF Form 4473 asks, "Have you ever been convicted in any court of a felony, or any other crime, for which the
                  judge could have imprisoned you for more than one year, even if you received a shorter sentence including probation." Kelley should
                  have answered "yes" to this question.




                                                              FOR OFFICIAL USE ONLY
32   I DODIG-2019-030


                                                                                                                                                      USA00005285
